                          Case 1:21-cv-01424-PGG Document 20 Filed 06/18/21 Page 1 of 1

                                                 CARRILLO & CARRILLO
                                                            LAW FIRM-ABOGADOS
            Charlie Ezra Carrillo (NY)




            VIA ECF                                                                                June 18, 2021
            The Honorable Paul G. Gardephe                                   Memo Endorsed: The initial pretrial conference
            Thurgood Marshall                                                scheduled for June 24, 2021 is adjourned to
            United States Courthouse                                         October 14, 2021 at 9:45 a.m. The conference
            40 Foley Square                                                  will take place by telephone.**
            New York, NY 10007

                      Re: Choto Pleitez v. Republic of El Salvador
                          21-cv-01424 (PGG)
                          Motion for Adjournment of Pretrial Conference
                                                                                                Dated: June 20, 2021
            Dear Judge Gardephe:

                     The undersigned counsel writes on behalf of the Plaintiffs to request an adjournment of the
             Pretrial Conference scheduled for June 24, 2021, at 10:30 AM.

                     Plaintiffs requested one previous adjournment of the Pretrial Conference to serve the
             summonses to the defendants located in El Salvador. That motion was approved on May 13, 2021.
             Plaintiff also filed an amended complaint on May 12, 2021, which removed one plaintiff from the
             complaint. The summons was issued by the Clerk of the Court on May 28, 2021. Plaintiffs sent the
             summons to each of the Defendants via FedEx on June 16, 2021. All of the summonses are
             scheduled to be delivered by June 23, 2021.

                    Because several of the Defendants are located in El Salvador, they will not be available for
             the June 24, 2021, Pretrial Conference. Since some of the Defendants are outside the United States,
             they have 90 days to respond to the complaint. FRCP 12 (a)(1)(A)(ii).

                    Plaintiffs’ counsel respectfully requests Your Honor grant this motion and order an
             adjournment of the Pretrial Conference and reschedule it for a later date the Court determines to be
             appropriate to allow Defendants the opportunity to attend or respond to the complaint.
**The parties are directed to dial 888-363-4749 to participate, and to enter the access code
6212642. The press and public may obtain access to the telephone conference by dialing
                                                                                               Respectfully submitted,
the same number and using the same access code. The Court is holding multiple telephone
conferences on this date. The parties should call in at the scheduled time and wait on the
line for their case to be called. At that time, the Court will un-mute the parties’ lines.
Seven days before the conference, the parties must email                                       Charlie Carrillo, Esquire
GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will
be using to dial into the conference so that the Court knows which numbers to un-mute.
The email should include the case name and case number in the subject line.
                        MARYLAND OFFICE                                                           NEW YORK OFFICE
                        259 West Patrick Street                                                   7621 13th Avenue
                        Frederick, MD 21701                                                       Brooklyn, NY 11228

                               PHONE: (301) 378-8595 | FAX: (240) 680-2762 | Email: cc@carrillobrux.com
